Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report relating to the financial statements of Check-Cap Ltd. (the “Company”) dated April 29, 2015, appearing in the Annual Report on Form 20-F of the Company for the year ended December 31, 2014. /s/Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Tel Aviv, Israel October 13, 2015
